              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WSSA, LLC.,                                     :   Civil. No. 1:18-CV-2392
                                                :
      Plaintiff                                 :   (Judge Jones)
                                                :
v.                                              :   (Magistrate Judge Carlson)
                                                :
ROBERT SAFRAN,                                  :
                                                :
      Defendant                                 :

                           MEMORANDUM ORDER

I.    INTRODUCTION

      This breach of contract lawsuit comes before us for resolution of a discovery

dispute. Briefly, the plaintiff, WSSA, is suing the defendant, Safran, alleging that

Safran, acting through its agent Rock Commercial Real Estate, LLC, violated an

exclusive agreement between the parties under which WSSA would market

Safran’s properties to the General Services Administration (GSA). (Doc. 1).

Safran responded to this complaint, in part, by lodging a third-party joinder

complaint against Rock. (Doc.14). Rock was later dismissed by the court as a

third-party defendant in this case. (Doc.38).

      WSSA then subpoenaed Rock, seeking records relating to this transaction.

Rock produced some information but withheld approximately 198 pages of

material asserting attorney-client and work product privileges. WSSA challenged
these privilege assertions, (Doc. 41), and this discovery dispute was referred to the

undersigned. (Docs. 42, 43). We then convened a conference call with counsel

where we informed the parties that we would decline to adopt any categorical

approach to these privilege claims, but instead would conduct an in-camera review

of these documents. (Doc. 45). We have now completed this review and for the

reasons set forth below, conclude that the withheld documents are embraced by the

privileges cited by Rock.

II.   DISCUSSION

      Rulings regarding the proper scope of discovery are matters consigned to the

court’s discretion and judgment. A court’s decisions regarding the conduct of

discovery will be disturbed only upon a showing of abuse of that discretion.

Marroquin-Manriquez v. I.N.S., 699 F.2d 129, 134 (3d Cir. 1983). This far-

reaching discretion also extends to rulings by United States Magistrate Judges on

discovery matters. In this regard:

      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . ., “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under the standard, a
      magistrate judge’s discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
                                         2
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
      magistrate judge’s resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 2735702, at *1 (D.N.J. Sept. 27, 2010).

      In addressing the privilege claims made here by Rock we note that the

United States Court of Appeals for the Third Circuit has summarized the purposes

of, and distinctions between, the attorney-client privilege and the work-product

doctrine, and the importance of limiting recognition of evidentiary privileges when

necessary to achieve their purposes, as follows:

      Though they operate to protect information from discovery, the work-
      product doctrine and the attorney-client privilege serve different
      purposes. The purpose behind the attorney-client privilege is “‘to
      encourage clients to make full disclosure of facts to counsel so that he
      may properly, competently, and ethically carry out his representation.
      The ultimate aim is to promote the proper administration of justice.’”
      In re Impounded, 241 F.3d 308, 316 (3d Cir. 2001) (quoting In re
      Grand Jury Proceedings, 604 F.2d 798, 802 (3d Cir. 1979)). The
      work-product doctrine, by contrast, “promotes the adversary system
      directly by protecting the confidentiality of papers prepared by or on
      behalf of attorneys in anticipation of litigation. Protecting attorneys’
      work product promotes the adversary system by enabling attorneys to
      prepare cases without fear that their work product will be used against
      their clients.” Westinghouse Elec. Corp. v. Republic of the Phil., 951
      F.2d 1414, 1428 (3d Cir. 1991) (citations omitted).




                                         3
      Though evidentiary privileges have important purposes, their
      recognition may result in the withholding of relevant information and
      so may obstruct the search for truth. Indeed, the protections are
      effective only if they shield relevant evidence and thus they
      necessarily obstruct the search for the truth at a trial at which they are
      recognized either implicitly or explicitly. Consequently, privileges
      should be recognized only when necessary to achieve their respective
      purposes. See Fisher v. United States, 425 U.S. 391, 403 (1976).

In re Chevron Corp., 633 F.3d 153, 164 (3d Cir. 2011).

      The attorney-client privilege is meant to facilitate “full and frank

communication between attorneys and their clients.” Wachtel v. Health Net, Inc.,

482 F.3d 225, 231 (3d Cir. 2007). The privilege “recognizes that sound legal

advice or advocacy serves public ends and that such advice or advocacy depends

upon the lawyer’s being fully informed by the client.” Upjohn v. United States

449 U.S. 383, 389 (1981). The privilege “applies to any communication that

satisfies the following elements: it must be ‘(1) a communication (2) made

between [the client and the attorney or his agents] (3) in confidence (4) for the

purpose of obtaining or providing legal assistance for the client.’” In re Teleglobe

Communications Corp., 493 F.3d 345, 359 (3d Cir. 2007) (quoting the Restatement

(Third) of the Law Governing Lawyers § 68 (2000)). Thus, the privilege reaches

“[c]onfidential disclosures by a client to an attorney made in order to obtain legal

assistance.” Fisher v. United States, 425 U.S. 391, 403 (1976); see also In re Ford

Motor Co., 110 F.3d 954, 965 n.9 (3d Cir. 1997) (communication made by client

                                          4
and an attorney are privileged if made “for the purpose of securing legal advice.”);

United States v. Amerada Hess Corp., 619 F.2d 980, 986 (3d Cir. 1980).

      The privilege applies both to information that the client provides to the

lawyer for purposes of obtaining legal advice, as well as to the advice the attorney

furnishes to the client. To this end, the Supreme Court has explained that “the

privilege exists to protect not only the giving of professional advice to those who

can act on it but also the giving of information to the lawyer to enable him to give

sound and informed advice.” Upjohn, 449 U.S. at 390. However, the privilege

extends only to the disclosure of the communications and does not extend to

disclosure of the underlying facts conveyed in those communications. Id. at 385.

      While recognizing the value served by the privilege, courts must also be

mindful that the privilege obstructs the truth-finding process and should therefore

be “applied only where necessary to achieve its purpose.” Wachtel, 482 F.3d at

231; see also Westinghouse Elec. Corp., 951 F.2d at 1423. Therefore, because the

purpose of the privilege is to protect and promote the “dissemination of sound legal

advice,” it applies only to communication conveying advice that is legal in nature,

as opposed to where the lawyer is providing non-legal, business advice. Wachtel,

482 F.2d at 231; see also Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 152

F.R.D. 132, 137 (N.D. Ill. 1993) (stating that the privilege is inapplicable where

the legal advice is incidental to business advice); Hardy v. New York News, Inc.,

                                         5
114 F.R.D. 633, 643 (S.D.N.Y. 1987) (“The attorney-client privilege is triggered

only by a client’s request for legal, as contrasted with business advice . . . .”).

      Federal courts are further required to assess the application of the privilege

on a case-by-case basis. Thus, “Rule 501 [of the Federal Rules of Evidence]

requires the federal courts, in determining the nature and scope of an evidentiary

privilege, to engage in the sort of case-by-case analysis that is central to common-

law adjudication.” Id. at 230; see also Upjohn, 449 U.S. at 386, 396-97; In re

Processed Egg Prods. Antitrust Litig., MDL No. 2002, 08-md-2002, 2011 U.S.

Dist. LEXIS 120708, at *10-11 (E.D. Pa. Oct. 19, 2011). In addition, the party

asserting the privilege bears the burden of providing that it applies to the

communication at issue. In re Grand Jury, 603 F.2d 469, 474 (3d Cir. 1979).

      The work-product doctrine, in turn, is embodied within Rule 26(b)(3) of the

Federal Rules of Civil Procedure, which provides that “a party may not discover

documents and tangible things that are prepared in anticipation of litigation or for

trial” unless otherwise discoverable or a party shows substantial need for the

material. Fed. R. Civ. P. 26(b)(3). The doctrine recognizes that a lawyer requires

a “certain degree of privacy, free from unnecessary intrusion by opposing parties

and their counsel.” Hickman v. Taylor, 329 U.S. 495, 511 (1947).

      The doctrine thus is intended “to protect material prepared by an attorney

acting for his client in anticipation of litigation.” United States v. Rockwell Int’l,

                                            6
897 F.2d 1255, 1265 (3d Cir. 1990); see also United States v. Nobles, 422 U.S.

225, 238 (1975) (“At its core, the work-product doctrine shelters the mental

processes of the attorney, providing a privileged area within which he can analyze

and prepare his client’s case.”). The doctrine does not extend to protect documents

that were prepared “in the ordinary course of business, or pursuant to public

requirements unrelated to litigation, or for other nonlitigation purposes.’” Martin v.

Bally’s Park Place Hotel & Casino, 983 F.2d 1252, 1260 (3d Cir.1993) (quoting

Fed. R. Civ. P. 26(b)(3) advisory committee note).

      In order for the doctrine to apply, Rule 26(b)(3) requires “that the material

be prepared in anticipation of some litigation, not necessarily in anticipation of the

particular litigation in which it is being sought.” In re Ford Motor Co., 110 F.3d

954, 967 (3d Cir. 1997) (emphasis omitted). It is not necessary that litigation has

been commenced or even threatened before a document can be found to have been

prepared in anticipation of litigation. See In re Processed Egg Prods. Antitrust

Litig., MDL No. 2002, 08-md-2002, 2011 U.S. Dist. LEXIS 120708, at *16 (E.D.

Pa. Oct. 19, 2011) (citing Hydramar, Inc. v. Gen. Dynamics Corp., 115 F.R.D. 147,

150 n.3 (E.D. Pa. 1986)). However, documents will come within the scope of the

work-product doctrine only where the documents were prepared primarily in

anticipation of future litigation. See In re Diet Drugs Prods. Liability Litig., MDL




                                          7
No. 1203, 2001 U.S. Dist. LEXIS 5494, 2001 WL 34133955, at *5 (E.D. Pa. Apr.

19, 2001).

      Guided by these benchmarks and based upon our individualized review of

these documents we conclude that Rock has properly withheld these disputed

records as privileged. The records consist of emails by and between counsel and

Rock officials. In the communications the participants discuss legal aspects of the

transactions which lie at the heart of this litigation. In the course of these

communications legal advice is solicited and received, and many of the

communications appear to take place against the backdrop of threatened,

impending or pending litigation. Moreover, many of the documents post-date

September 26, 2018, the date upon which Rock was placed on notice of potential

litigation, a fact which further bolsters their privileged status as records made in

anticipation of litigation. Therefore, in our view the withheld documents are

privileged and need not be disclosed.

      An appropriate order follows.




                                         8
III.   ORDER

       Accordingly, for the reasons discussed above, IT IS HEREBY ORDERED

THAT Rock’s assertions of privilege are SUSTAINED and the request to compel

production of these privileged documents is DENIED.

       So ORDERED this 30th day of October 2019.


                              /s/ Martin C. Carlson
                              Martin C. Carlson
                              United States Magistrate Judge




                                      9
